DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on March 25, 2020 has been entered. Claims 1-6 are now pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display System for Augmented Reality Route Section Determination or a title more indicative of the claimed subject matter.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 5 – “…determination on whether…” should read “…determination based on whether …”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“AR route former” in claims 1-5
The former listed above has been interpreted as corresponding to the structure of a CPU as disclosed in paragraph [0033] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to dependent claim 4, none of the cited prior art alone or in combination provides motivation to teach “wherein the AR route former divides the route section to be subjected to the determination at a node to which the distance is a greatest as a dividing point, in a case where a node for which a distance to the line is greater than a predetermined threshold exists among nodes included in the route section to be subjected to the determination” as the references only teach node and segment generation for establishing links to represent roads for a simplified digital map and augmented reality route determination and display, however the references fail to disclose dividing of augmented reality route sections based on a threshold condition in which a node distance to a line segment exceeds the provided threshold in conjunction with the features of claim 2 with which it depends regarding the linear section determination process.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hato (US 2019/0333481 A1, hereinafter referenced “Hato”) in view of Poppen (US 2007/0024624 A1, hereinafter referenced “Poppen”).

In regards to Claim 1 Hato discloses a display system for displaying an AR (Augmented Reality) route which is a virtual image so as to be superimposed on a real image seen by a user (Hato, Abstract), the display system 5comprising: 
-an AR route former that forms the AR route (Hato, Fig. 3 and paragraphs [0042] and [0047]; Reference at [0042] discloses the route generation unit 61 (i.e. AR route former) generates a route plan for autonomously driving the vehicle A based on the travelling environment surrounding the vehicle A recognized by the peripheral monitoring sensor group 65 and the map data provided from the map DB 67. Paragraph [0047] discloses specifically, when the autonomous driving function is in the operating state, the HUD device 20 displays the AR route 42 a as the far virtual image 41 (see FIG. 3)); 
-and a display that displays the AR route as a virtual image (Hato, Fig. 3 and paragraph [0047]; Reference at paragraph [0047] discloses specifically, when the autonomous driving function is in the operating state, the HUD device 20 (i.e. display) displays the AR route 42 a as the far virtual image 41 (see FIG. 3)), 


Hato does not disclose but Poppen teaches 
-wherein the Poppen, paragraph [0033]; Reference discloses referring to FIG. 5, link creation module 204 creates links as follows in a preferred embodiment. A pair of nodes (Pi, Pj) and (Pj, Pk) created by node creation module 202 as described above are selected 502, in which the second shape point of the first node is the same as the first shape point of the second node. The pair are then examined by link creation module 204 (i.e. route former) to determine 504 whether the transition from the first chord (from Pi to Pj) to the second chord (from Pj to Pk) is allowed. If the transition from the first chord to the second chord is allowed, then a link from the first node to the second node is constructed 506. In one embodiment, a rule for determining whether a transition is allowed is as follows: the angle formed by the original polyline at Pj is compared to the angle formed by the two chords at Pj. Then the transition from the first chord to the second chord is considered allowable if the absolute value of the difference between the signed angle in the original polyline and the signed angle between the chords does not exceed a predetermined threshold. The link determination interpreted as route forming as the comparison between nodes with respect to angle determination to see if there’s deviation from the original polyline based on a given threshold is interpreted as the determining of whether or not a route section is a linear section on a basis of positional relationship of nodes within the route section including three or more nodes), 
-and for the route section which is determined to be the linear section, the Poppen, paragraph [0033]; Reference discloses If 508 additional nodes remain to be considered, the steps are repeated for the remainder. In addition to the links described above, in a preferred embodiment a link is constructed 510 from a special node (START, P1) to every node (P1, Pi) representing a chord starting at the first shape point of the original polyline. Also, from every node (Pj, Pn) representing a chord ending at the last shape point of the original polyline a link is preferably constructed to a special node (Pn, END). The link determination deeming a segment is allowable and then connecting links from start node to end node is interpreted as interpreted as the route section determined to be the linear section, the route former forming a line which connects a start node of the route section with a terminal node of the same, as the route).  
Poppen does not explicitly disclose 
-AR (route former) and an AR (route) (However, the primary reference previously disclosed at [0042] the route generation unit 61 generates a route plan for autonomously driving the vehicle A based on the travelling environment surrounding the vehicle A recognized by the peripheral monitoring sensor group 65 and the map data provided from the map DB 67. In addition at paragraph [0047] the reference discloses when the autonomous driving function is in the operating state, the HUD device 20 displays the AR route 42 a as the far virtual image 41 (see FIG. 3)))
Hato and Poppen are combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato to include the digital map features of Poppen in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area without the need of constant changing of display angles applicable to improving map/route display in vehicle systems such as those taught in Hato.

In regards to 15Claim 2 Hato in view of Poppen teach the display system according to claim 1.
Hato does not disclose but Poppen teaches
-wherein the Poppen, Fig. 5 and paragraph [0033]; Reference discloses referring to FIG. 5, link creation module 204 creates links as follows in a preferred embodiment. A pair of nodes (Pi, Pj) and (Pj, Pk) created by node creation module 202 as described above are selected 502, in which the second shape point of the first node is the same as the first shape point of the second node. The pair are then examined by link creation module 204 to determine 504 whether the transition from the first chord (from Pi to Pj) to the second chord (from Pj to Pk) is allowed. If the transition from the first chord to the second chord is allowed, then a link from the first node to the second node is constructed 506. In one embodiment, a rule for determining whether a transition is allowed is as follows: the angle formed by the original polyline at Pj is compared to the angle formed by the two chords at Pj. Then the transition from the first chord to the second chord is considered allowable if the absolute value of the difference between the signed angle in the original polyline and the signed angle between the chords does not exceed a predetermined threshold. The link determination interpreted as route forming as the comparison between nodes with respect to angle determination to see if there’s deviation from the original polyline based on a given threshold is interpreted as the determining of whether or not a route section is a linear section on a basis of distance of nodes within the route section. Fig. 5 method chart illustrates the comparison between a linear sections regarding the step 506 and then an additional node if step 508 turns out that more nodes need to be considered).  
Poppen does not explicitly disclose 
-AR (route former) (However, the primary reference previously disclosed at [0042] the route generation unit 61 generates a route plan for autonomously driving the vehicle A based on the travelling environment surrounding the vehicle A recognized by the peripheral monitoring sensor group 65 and the map data provided from the map DB 67. In addition at paragraph [0047] the reference discloses when the autonomous driving function is in the operating state, the HUD device 20 displays the AR route 42 a as the far virtual image 41 (see FIG. 3)))
Hato and Poppen are combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato to include the digital map features of Poppen in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area without the need of constant changing of display angles applicable to improving map/route display in vehicle systems such as those taught in Hato.

In regards to Claim 3 Hato in view of Poppen teach the display system according to claim 2.
Hato does not disclose but Poppen teaches
-wherein the Poppen, Fig. 4 and paragraph [0032]; Reference discloses node creation module 202 makes this determination by comparing the chord from Pi to Pj to the original polyline between Pi and Pj, and determining whether the chord remains within a previously specified distance dmax 704 of the polyline…a chord from Pi to Pj may be considered unacceptable if the number of points between Pi and Pj in the original polyline is more than a maximum number, or if the length of the chord from Pi to Pj is greater than a maximum length, or if the distance from Pi to Pj along the original polyline is greater than a maximum distance. Meeting the requirements of distance threshold by being acceptable thus indicates a linear section subject to determination as the chord must be less than or equal to the threshold if its deemed acceptable).  
Poppen does not explicitly disclose 
-AR (route former) (However, the primary reference previously disclosed at [0042] the route generation unit 61 generates a route plan for autonomously driving the vehicle A based on the travelling environment surrounding the vehicle A recognized by the peripheral monitoring sensor group 65 and the map data provided from the map DB 67. In addition at paragraph [0047] the reference discloses when the autonomous driving function is in the operating state, the HUD device 20 displays the AR route 42 a as the far virtual image 41 (see FIG. 3)))
Hato and Poppen are combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato to include the digital map features of Poppen in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area without the need of constant changing of display angles applicable to improving map/route display in vehicle systems such as those taught in Hato.

In regards to Claim 6 Hato in view of Poppen teach a display apparatus.
Hato further discloses
-which causes a driver to view a virtual image by projecting light on a windshield, the display apparatus comprising:  15the display system according to claim 1 (Hato, paragraph [0044]; Reference discloses the HUD device 20 is a display that displays a virtual image 40 in front of a passenger of the vehicle A, for example, a driver. The HUD device 20 projects light of a plurality of (e.g., two) display images onto the projection area PA of the windshield WS. The light projected on the windshield WS is reflected toward the driver on the projection area PA, and reaches a predetermined eye box so as to be located around the driver's head).
192F19501-US
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hato (US 2019/0333481 A1) in view of Poppen (US 2007/0024624 A1) as applied to claim 1 above, and further in view of Kamiya (US 6,304,818 B1, hereinafter referenced “Kamiya”) and Kasazumi (US 2019/0196187 A1, hereinafter referenced “Kasa”)


Hato and Poppen does not explicitly disclose but Kamiya teaches
-wherein for a route section which is determined to be a non-linear section, the Kamiya, Figs. 2 and 3 and Column 3, lines 17-32; Reference discloses curve point extraction being performed based on four successive road coordinates and performing interpolation relating to the points from the curve).  
Hato, Poppen, and Kamiya does not explicitly disclose but Kasa teaches
-AR (route former) and an AR (route) (Kasa, paragraph [0082]; Reference discloses display apparatus 100 according to the present exemplary embodiment can further display a virtual image having a shape that follows the background like the road having the shape illustrated in FIG. 5. FIG. 6B is a view of an example of an appearance of a virtual image having a shape that follows a shape of an object in the background. An arrow as a virtual image illustrated in FIG. 6B appears to be substantially parallel to a road surface of a location where vehicle 200 is currently driving, and also appears to be substantially parallel to a road surface of an anterior upward slope while sloping along the road. The display apparatus interpreted as AR former providing AR route that conforms to the shape of the road)
Hato and Poppen are combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato to include the digital map features of Poppen in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area without the need of constant changing of display angles applicable to improving map/route display in vehicle systems such as those taught in Hato.
Hato and Kamiya are also combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato, in view of the digital map features of Poppen, to include the road curve informing features of Kamiya in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area. Further incorporating the road curve informing features of Kamiya allows for use of successive road coordinate points representing a road configuration as interpolation of the coordinate points is performed by using a B-spline function for subsequent detecting of road curves and directions as detected curves are provided on the road map displayed applicable to improving map/route display in vehicle systems such as those taught in Hato and Poppen.
Hato and Kasa are also combinable because they are in the same field of endeavor regarding route representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display device of Hato, in view of the digital map features of Poppen in further view of the road curve informing features of Kamiya, to include the display device features of Kasa in order to provide the user with a system that allows for or controlling a display position of a virtual image regarding map and route data displayed and superimposed on a foreground in a vehicle as taught by Hato while incorporating the digital map features of Poppen in order to provide map simplification techniques through node and link analysis of a given route providing for efficient digital map display for boundaries ad topologies of a given area. Further incorporating the road curve informing features of Kamiya allows for use of successive road coordinate points representing a road configuration as interpolation of the coordinate points is performed by using a B-spline function for subsequent detecting of road curves and directions. Adding the display device features of Kasa allows for a device that displays a virtual image having a shape that conforms to an object, such as a road, to be superimposed when viewed from a user thus given greater depth perception for the driver applicable to improving map/route display in vehicle systems such as those taught in Hato, Poppen, and Kamiya.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619